Citation Nr: 0504644	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an increased initial rating for spondylosis of 
the cervical spine with secondary spinal stenosis with 
limitation of motion, rated as 20 percent disabling effective 
February 9, 2000 

Entitlement to an increased rating for spondylosis of the 
cervical spine with secondary spinal stenosis with limitation 
of motion, rated as 30 percent disabling effective June 18, 
2001.

Entitlement to an increased rating for a dislocation of the 
right shoulder, postoperative, with traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Phoenix, Arizona, Regional Office 
(RO).  That decision, in pertinent part granted an increased 
disability rating of 20 percent for the veteran's right 
shoulder disorder.  In addition, the July 2000 decision 
granted service connection for spondylosis of the cervical 
spine and assigned an initial disability rating of 20 
percent, effective February 9, 2000.  An October 2002 rating 
decision granted service connection for cervical stenosis, as 
secondary to spondylosis of the cervical spine, and increased 
the veteran's disability rating for his cervical spine 
disorder to 30 percent effective June 18, 2001.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Since February 2000, spondylosis of the cervical spine 
with secondary spinal stenosis with limitation of motion was 
manifested by severe limitation of motion of the cervical 
spine and no neurological deficits.

3.  A 30 percent rating is the maximum rating assignable for 
the veteran's cervical spine disorder under the applicable 
codes in effect prior to September 2003.

4.  As of September 2003, spondylosis of the cervical spine 
with secondary spinal stenosis with limitation of motion did 
not include manifestations that could be characterized as 
unfavorable ankylosis of the entire cervical spine.

5.  The evidence does not reasonably show that the veteran's 
right shoulder disorder is productive of limitation of motion 
of the right arm to midway between the side and shoulder 
level.


CONCLUSIONS OF LAW

1.  Effective February 9, 2000, residuals of cervical strain 
with secondary spinal stenosis are 30 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (2002), 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2004)

2.  Dislocation of the right shoulder, post operative, with 
traumatic arthritis is not more than 20 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications, such as letters from the RO dated in 
November 2000 and May 2004, provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish entitlement to increased ratings for the disorders 
at issue.  The Board notes that the criteria for evaluating 
intervertebral disc syndrome changed in September 2002.  
Additionally, the criteria for evaluating diseases and 
injuries of the spine changed in September 2003.  The 
September 2004 SSOC provided the veteran with both sets of 
changes to the criteria.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in July 2000, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.

In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letters in November 2000 
and May 2004 and was given an ample opportunity to respond.  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examination, and the examination 
reports include opinions regarding the severity of the 
veteran's disabilities.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his 
available post service medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Increased Rating for a Cervical Spine Disorder

Factual Background

Service medical records do not contain complaints, treatment 
or findings associated with the cervical spine.

An April 1993 private cervical spine MRI report noted 
complaints of neck pain radiating into the right arm.  Severe 
spinal stenosis was noted at C6-7, and moderate spinal 
stenosis was noted at C5-6 and C4-5.  Mild left C4-5 and C5-6 
and right C6-7 foraminal narrowing was also noted.

A February 1998 VA examination report indicated that the 
veteran complained of pain over the nape of his neck and 
between the shoulder blades.  He reported constant pain in 
his neck and numbness in the right upper extremity.  
Examination of the cervical spine showed flexion of 40 
degrees, extension of 0 degrees, side bending of 0 degrees to 
the left and 30 degrees to the right and rotation of 60 
degrees bilaterally.

VA treatment notes from March 1998 through November 2001 
reflect continued complaints of neck pain.  An October 1998 
VA treatment record noted some muscle spasm on the right side 
of the neck.  The veteran was able to flex his chin to his 
sternum.  Head turn (rotation) was 30 degrees to the right 
and 75 degrees to the left.  Head tilt (lateral flexion) was 
25 degrees on the right and 75 degrees on the left.  Maximum 
extension was to approximately 45 degrees.

An April 1999 VA cervical spine x-ray report noted mild 
straightening of the cervical spine.  There was moderately 
severe multi-level disc degeneration with severe narrowing at 
C5-6 and C6-7 and moderate narrowing at C3-4 and C4-5 and 
probably mild narrowing at C2-3.  There was also probable 
mild narrowing of the C7-T1 disc space.  Posterior 
osteophytes were present at most cervical levels and there 
was moderate narrowing of several foramina bilaterally.  
There was severe narrowing at C7-T1 on both sides.

A June 1999 VA cervical spine MRI report noted severe 
degenerative spondylosis from C3 to C7.  Disc herniation was 
seen at all these levels.  The herniations were surrounded by 
osteophyte formations off the posterior vertebral bodies.  
Hypertrophic spurring was seen at the uncovertebral joints.  
At C3-4 there was bilateral neural foraminal encroachment and 
minimal spinal canal stenosis.  No spinal cord impingement 
was seen.  At C4-5 there was mild spinal cord flattening due 
to central spinal canal stenosis due to posterior vertebral 
body osteophyte formation and chronic calcified disc 
herniation.  There was also bilateral high-grade neural 
foraminal stenosis.  At C5-6 there was bilateral high-grade 
neural foraminal stenosis, and mild central spinal canal 
stenosis without spinal cord flattening.  At C6-7 there was 
severe bilateral neural foraminal stenosis, but no spinal 
cord flattening or central spinal canal stenosis was seen.

A February 2000 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The examiner offered a 
detailed recitation of the veteran's medical history.  On 
examination, there were no obvious signs of bony deformity to 
the neck.  There was mild paraspinal spasm with palpation, 
particularly on the right.  Flexion was 30 degrees.  
Extension was less than 10 degrees.  Rotation to the right 
was 25 degrees and to the left was 35 degrees.  Flexion to 
the right and left was 15 degrees.  Cranial nerves II through 
XII were grossly normal.  Cerebellar functions were within 
normal limits.  Strength for the left upper extremity was 
5/5, and 4/5 for the right upper extremity.  Deep tendon 
reflexes were intact and equal bilaterally.  The examiner 
noted that it was at least as likely as not that the 
veteran's cervical spondylosis was secondary to his service-
connected right shoulder disorder.

A September 2002 VA joint examination report noted that the 
examiner reviewed the claims folder.  On examination there 
was no tenderness to palpation of the neck and no muscle 
spasm.  Flexion of the cervical spine was 30 degrees.  
Extension was 25 degrees.  Right lateral rotation was 30 
degrees.  Left lateral rotation was 40 degrees.  Right 
lateral flexion was 15 degrees.  Left lateral flexion was 25 
degrees.  The veteran complained of pain at the terminal 
degrees of motion.  The examiner noted that the veteran's 
cervical stenosis was secondary to his cervical disc disease.  
The examiner rated the veteran's functional impairment as 
moderately severe (emphasis added).  He noted a loss of 30 
degrees of flexion, 25 degrees of extension, 35 degrees of 
right lateral rotation, 25 degrees of left lateral rotation, 
20 degrees of right lateral flexion and 10 degrees of left 
lateral flexion.

A September 2002 VA neurological examination noted that the 
veteran complained of pain in his neck with some numbness and 
tingling in the right upper extremity.  The examiner reviewed 
the claims folder.  On examination, neck motion revealed 
marked limitation to extension and motion to the right.  
Limitation of motion was moderate on flexion and minimal on 
left lateral motion.  Musculature of the upper extremities 
appeared symmetrical without fasciculation or atrophy.  
Formal muscle testing was essentially within normal limits.  
Sensory examination revealed hypalgesia, hypesthesia, and 
decreased vibration in the right ulnar distribution.  The 
examiner noted that it was doubtful that the veteran had 
radicular disease associated with the cervical spine.  His 
residual damage in the hand was noted to be related to 
previous damage to the ulnar nerve.

An October 2002 rating decision granted service connection 
for right ulnar neuropathy with carpal tunnel syndrome.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

As noted above, the criteria for evaluating diseases or 
injuries of the spine were amended in September 2002 and 
again in September 2003.  The Board notes that the amendments 
made in 2002 addressed intervertebral disc syndrome, which 
would apply to the veteran's cervical spine disorder.  The 
Board will lay out both the former criteria and the amended 
criteria for the benefit of comparing the criteria.

Prior to September 2003, Diagnostic Code 5290, which 
addressed limitation of motion of the cervical spine, 
provided a 20 percent evaluation when limitation of motion 
was moderate and a 30 percent evaluation when it was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  30 percent 
is the maximum rating available under this Diagnostic Code.

Under Diagnostic Code 5293, moderate intervertebral disc 
syndrome with recurring attacks warranted a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warranted a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warranted a 60 percent rating.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
- 40 percent disabling.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
- 20 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1). "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
Board notes that it laid out the criteria under the general 
rating formula for diseases and injuries to the spine above.  
The Board, however, left out the part of that regulation that 
states the normal ranges of motion of the cervical spine and 
the combined range of motion of the cervical spine.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 at Note (1).  The combined 
range of motion of the cervical spine is 340 degrees.  Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records. 38 C.F.R. §§ 4.2, 4.41 
(2003).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluations of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Evaluation in excess of 20 percent prior to June 18, 2001

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a grant of 30 percent prior 
to June 18, 2001.  Considering the veteran's service-
connected cervical disorder under the former criteria, the 
evidence shows that his limitation of motion was no more than 
moderate in degree.  While not stated under the former 
criteria, the normal range of motion of the cervical spine is 
45 degrees of flexion, extension, and lateral flexion and is 
80 degrees for rotation.  The February 2000 VA examination 
report noted that the veteran's flexion was to 30 degrees, 
while extension was less than 10 degrees.  Rotation was 25 
degrees to the right and 35 degrees to the left.  Finally, 
lateral flexion was 15 degrees bilaterally.  The Board finds 
that the level of disability portrayed in the February 2000 
VA examination report, as well as concurrent VA treatment 
notes more nearly approximates severe limitation of motion.  
Accordingly, a 30 percent rating is warranted under the old 
criteria.  The Board notes that 30 percent is the maximum 
rating available under the old criteria.

Furthermore, the Board finds that the evidence does not raise 
a question that a rating higher or lower than 30 percent is 
warranted for any period of time from the veteran's claim to 
the June 18, 2001 so as to warrant a staged rating due to 
significant change in the level of disability.

Evaluation in excess of 30 percent as of June 18, 2001

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent as of June 18, 
2001.  This is the maximum evaluation that the veteran can 
obtain under Diagnostic Code 5290, and the veteran cannot 
receive a higher evaluation under this Diagnostic Code.  
Considering the veteran's cervical spine disorder under the 
former criteria for Diagnostic Code 5293, the evidence does 
not establish that the veteran meets the criteria for severe 
intervertebral disc syndrome.  While the range of motion 
would warrant a 30 percent evaluation, the veteran does not 
have the neurological findings to support the grant of a 40 
percent evaluation under Diagnostic Code 5293.  For example, 
in the September 2002 VA neurological examination report, the 
examiner attributed the veteran's neurological symptoms to 
ulnar nerve damage, a disorder for which the veteran is 
separately service-connected.  Thus, the preponderance of the 
evidence is against a finding that the veteran has severe 
intervertebral cervical disc syndrome with recurring attacks 
and intermittent relief such as to warrant a 40 percent 
evaluation.

Considering the veteran's disability under the amended 
criteria, it would still warrant no more than a 30 percent 
evaluation. The veteran's limitation of flexion at the time 
of the September 2002 VA joint examination was 30 degrees.  
Such limitation falls under the 20 percent evaluation, which 
states that flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees warrants a 20 percent 
evaluation.  Thus, this establishes that the veteran's 
cervical spine disorder warrants no more than a 30 percent 
evaluation based upon the new criteria.  In order to warrant 
more than a 30 percent evaluation under these criteria, the 
evidence would have to show unfavorable ankylosis of the 
cervical spine; this is clearly not shown.  Considering the 
veteran's disability under the amended criteria for 
intervertebral disc syndrome, the disability would not 
warrant an evaluation in excess of 30 percent.  The veteran 
has not reported any incapacitating episodes related to his 
cervical spine disorder.  Additionally, there is no basis to 
evaluate the veteran's orthopedic and neurologic symptoms 
separately.  As noted above, the September 2002 VA 
neurological examination report does not attribute any 
neurological symptoms to the veteran's cervical spine 
disorder.  Thus, whether applying the former or the amended 
criteria, the disability would warrant no more than a 30 
percent evaluation.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In the 
September 2002 VA joint examination report, the examiner 
stated that the impairment to the veteran's cervical spine 
was moderately severe. The 30 percent evaluation contemplates 
such, as the veteran's limitation of motion, standing alone, 
would not warrant an evaluation greater than 20 percent under 
the amended criteria.  Under the former criteria, the 30 
percent evaluation contemplates severe limitation of motion, 
which is the maximum evaluation available for limitation of 
motion of the cervical spine.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's cervical disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.

III.  Increased Rating for a Right Shoulder Disorder

Factual Background

Service medical records indicate that the veteran had 
recurrent right shoulder dislocations in 1974 followed by a 
surgical correction.  The veteran was noted to be right 
handed.

A November 1975 rating decision granted service connection 
for a postoperative right shoulder dislocation and assigned 
an initial noncompensable rating.  A May 1998 rating decision 
increased the veteran's disability rating for a right 
shoulder disorder to 10 percent.

VA treatment notes dated from October 1998 through August 
2002 reflect continued treatment for right shoulder pain.

A February 2000 VA examination report noted that the examiner 
had reviewed the veteran's claims folder.  On examination, 
there was a nontender, nonadherent, non-raised scar on the 
right deltoid.  There was mild crepitus with range of motion 
of the right shoulder.  Flexion was 75 degrees.  Extension 
was 40 degrees.  Adduction was 10 degrees.  Abduction was 90 
degrees.  External rotation was 45 degrees.  Internal 
rotation was 40 degrees.  The examiner noted that the veteran 
would experience a 15 percent loss in normal joint excursion, 
strength, speed, coordination and endurance when his right 
shoulder was symptomatic.

A September 2002 VA examination report noted that the 
veteran's claims folder was reviewed.  On examination, there 
was slight atrophy noted in the right shoulder.  The shoulder 
was tender to palpation around the coracoid, bicipital 
groove, AC joint and lateral upper humerus.  Grip was normal.  
Manual muscle strength testing was 4/5, but the give way was 
noted to be due to a complaint of pain in the right shoulder 
and not "true weakness."  Flexion was 75 degrees.  
Extension was 45 degrees.  Abduction was 70 degrees.  
External rotation was 50 degrees.  Internal rotation was 45 
degrees.  There was a complaint of pain at the terminal 
degrees of motion.  The examiner noted that the veteran's 
functional impairment was moderately severe.

Criteria

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran may reach their moth and head warrants a 20 
percent rating for the minor arm and a 30 percent rating for 
the major arm.  Ankylosis of the scapulohumeral articulation 
between favorable and unfavorable warrants a 30 percent 
rating for the minor arm and a 40 percent rating for the 
major arm.  Unfavorable ankylosis of the scapulohumeral 
articulation where abduction is limited to 25 degrees from 
the side warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2004).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the major arm is limited at shoulder level.  
A 30 percent rating is warranted where motion of the major 
arm is limited to midway between the side and shoulder level.  
A 40 percent rating is warranted where motion of the major 
arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.

The normal range of motion for shoulder flexion is from 0 
degrees to 180 degrees. 38 C.F.R. § 4.71, Plate II (2004).  
Normal range of motion for shoulder abduction is from 0 
degrees to 180 degrees.  Id.  Normal external and internal 
rotations of the shoulder are both from 0 degrees to 90 
degrees.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).

Analysis

Under Diagnostic Code 5201, the service-connected shoulder 
disability is evaluated based upon limitation of abduction.  
The veteran's abduction at the time of the September 2002 VA 
examination was to 75 degrees.  The Board finds that such 
limitation of motion does not reflect limitation to midway 
between shoulder and arm level.  In addition, the Board notes 
that symptoms of record throughout the appeal period do not 
reflect a disability picture that more nearly approximates 
such limitation of motion.  Accordingly, a 30 percent rating 
under Diagnostic Code 5201 is not warranted at this time.

A claimant's painful motion may add to the actual limitation 
of motion so as to warrant a higher rating under diagnostic 
criteria pertaining to limitation of motion. VAOPGCPREC 9- 
98; DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45.  The September 2002 VA examiner classified the 
veteran's limitation of motion as moderately severe.  The 
February 2000 VA examiner noted that the veteran's symptoms 
resulted in about a 15 percent loss of function.  The Board 
finds that such findings are contemplated by the evaluation 
of 20 percent for the right shoulder.  It is also noted that 
an evaluation in excess of 20 percent is not appropriately 
assignable under any other applicable code.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right shoulder disorder alone 
has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a 30 percent initial rating for spondylosis of 
the cervical spine with secondary spinal stenosis with 
limitation of motion, effective February 9, 2000, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an increased rating for spondylosis of the 
cervical spine with secondary spinal stenosis with limitation 
of motion, rated as 30 percent disabling effective June 18, 
2001, is denied.

Entitlement to a rating in excess of 20 percent for a 
dislocation of the right shoulder, postoperative, with 
traumatic arthritis is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


